DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 10/20/2022 have been considered for examination. 

With regard to the 112(b) rejections, Applicant’s arguments filed 10/20/2022 in view of the amendments have been fully considered and are persuasive. Thus, the 112 rejections of claims have been withdrawn. 

With regard to the 102/103 rejections as for claims 1-11, 16-26, 31-32 and 33-35, Applicant’s arguments filed 10/20/2022 in view of the amendments have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

With regard to the 103 rejections as for claims 13, 15, 28 and 30, Applicant’s arguments filed 10/20/2022 in view of the amendments have been fully considered but are not persuasive at least in view of reasons set forth below.

On page 17 of Remarks, Applicant argued: 
Instead, paragraphs 112 and 234 of TIA recite "indication information used for indicating a category of LBT that needs to be performed by the user equipment." Mere "indication information used for indicating a category of LBT that needs to be performed by the user equipment" in TIA does not disclose or suggest "an indication to perform the second channel. access procedure if the first channel access procedure is successful for a first subset of beams of the plurality of beams," as recited in claim 1. In other words, JlA does not disclose an indication of what to perform "if the first channel access procedure is successful," as recited in claim 13.
In response to Applicant’s argument, Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In order to establish prima facie obviousness under 35 U.S.C. 103, Jia is only applied to cure deficiencies of Awadin for “performing a second channel access procedure for the plurality of beams based at least in part on an indication to perform the second channel access procedure”, not for “performing a second channel access procedure for the plurality of beams if the first channel access procedure is successful” since Awadin already clearly teaches, “performing a second channel access procedure for the plurality of beams if the first channel access procedure is successful”, as set forth below with respect to claim 13.    

Claim Objections
Claims 31-34 are objected to because of the following informality:  
Claim 31 recites, “for each of the plurality of beams” (line 2). It is suggested to replace it with “for the plurality of beams” to confirm with “for a plurality of beams” (line 3 of claim 1). Claims 32-34 are objected to at least based on a similar rational applied to claim 31.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13, 15, 28 and 30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 13 recites, “performing a second channel access procedure ...based at least in part on an indication to perform the second channel access procedure if the first channel access procedure is successful” (lines 4-6). It is unclear in what relationship the conditional clause “if the first channel access procedure is successful” is connected to “performing a second channel access procedure” (line 4) and “indication to perform the second channel access procedure” (line 5). In other words, it is unclear whether the conditional clause is connected to “performing a second channel access procedure” (line 4) or “indication to perform the second channel access procedure” (line 5). Claim 28 is rejected at least based on a similar rational applied to claim 13. For the sake of examination purpose only, it is interpreted as best understood.
Claims 15 and 30 are also objected to since they are directly or indirectly dependent upon the objected claims, as set forth above. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1, 8, 16, 23 and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Awadin et al (US Publication No. 2021/0392683) in view of Ravishankar et al (US Publication No. 2019/0068276).

Regarding claim 1, Awadin teaches, a method of wireless communication performed by a wireless communication device [FIGS. 2-4; ¶0053-0058, a method of wireless communication performed by UE], comprising: 
performing a channel access procedure for a plurality of beams [FIGS. 2-3; ¶0053-0058, (the UE) performs channel access procedures for a plurality of beams (e.g., beam 0 to beam 3) in a corresponding LBT gap]; 
mapping a transmission to a successful subset of the plurality of beams for which the channel access procedure was successful performed [FIGS. 2-3; ¶0053-0058, (the UE) transmits on the UL beams that are associated with idle LBT beams (e.g., beams 0 and 2) (i.e., successful subset of beams); note that the idle LBT beams are those to which the access procedure is accomplished successfully (see, ¶0053); further note that transmitting on the idle beams requires mapping a transmission to the idle beams]; and 
performing ... the transmission on the successful subset of the plurality of beams [FIGS. 2-3; ¶0053-0058, (the UE) transmits on the UL beams that are associated with idle LBT beams (e.g., beams 0 and 2) (i.e., successful subset of beams)]. 
Awadin does not explicitly teach (see, emphasis), reallocating transmit power from a different subset of the plurality of beams to a subset of the plurality of beams; and performing, based on the transmit power reallocated from the different subset of the plurality of beams to the subset of the plurality of beams, the transmission. 
However, Ravishankar teaches,  reallocating transmit power from a different subset of the plurality of beams to a subset of the plurality of beams [FIG. 4 and its related description; ¶0054, reallocating power from co-channel beams not having transmission to the beams with transmission]; and 
performing, based on the transmit power reallocated from the different subset of the plurality of beams to the subset of the plurality of beams, the transmission [FIG. 4 and its related description; ¶0054, note that the reallocation of power is associated with performing a transmission and the performing of the transmission is based on the transmit power (e.g., 6 dB of more power) reallocated from the co-channel beams not having transmission to the beams with the transmission].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method of Awadin by including the above-mentioned features taught by Ravishankar, because it would provide the system with the enhanced capability of improving overall spectral efficiency [¶0055 of Ravishankar].

Regarding claim 8, although Awadin in view of Ravishankar teaches all the limitations of claim 1 and particularly, “performing, based on the transmit power reallocated from the different subset of the plurality of beams to the successful subset of beams, the transmission on the successful subset of the plurality of beams” as set forth above. Awadin further teaches,  
performing the transmission based at least in part on transmit power of the subset of the plurality beams [FIGS. 2-3; ¶0053-0058, (the UE) transmits on the UL beams that are associated with idle LBT beams (e.g., beams 0 and 2) (i.e., successful subset of beams); note that every transmission based on transmit power of the beam].  

Regarding claim 16, Awadin teaches, an apparatus for wireless communication [FIG. 24, UE/WTRU 102], comprising: 
a processing system [FIG. 24; ¶0114, processor 118] ; and 
an interface configured to: output a signal for transmission [FIG. 24; ¶0114, transceiver 120].
	Therefore, claim 16 is rejected at least based on a similar rational applied to claim 1.  

Regarding claim 23, Awadin further teaches, an interface is configured to output the signal for the transmission [FIG. 24; ¶0130, WTRU includes a transceiver 120]. Thus, claim 23 is rejected at least based on a similar rational applied to claim 8.

Regarding claim 31, Awadinin view of Ravishankar teaches all the limitations of claim 1 and particularly, "performing the channel access procedure for the plurality of beams" as set forth above, and Awadin further teaches, 
determining that an uplink channel is not in use in a spatial direction of a beam of the
plurality of beams [FIGS. 2-5; ¶0053-0058 and 0061-0065, declaring/determining that UL transmission channel is idle (i.e., not use in) in a particular beam of the beams (e.g., b1 to b4), wherein: the channel access procedure for the beam is successful based on determining that the uplink channel is not in use in the spatial direction of the beam [FIGS. 2-5; ¶0053-0058 and 0061-0065, performing the UL transmission based on declaring the beam being idle using the full channel access procedure, thus the channel access procedure is considered as successful when the beam is idle/not in use], and the successful subset of the plurality of beams comprises the beam [FIGS. 2-5; ¶0053-0058 and 0061-0065, note that the beam being declared as idle is a subset of the plurality of beams].

Regarding claim 32, Awadin in view of Ravishankar teaches all the limitations of claim 1and particularly, "performing the channel access procedure for the plurality of beams" as set forth above, and Awadin further teaches, 
determining that an uplink channel is busy or in use in a spatial direction of a beam of the plurality of beams [FIGS. 2-5; ¶0057, declaring/determining that UL transmission channel is not idle (i.e., busy or in use in) in a particular beam of the beams (e.g., b1 to b4), wherein: the channel access procedure for the beam is unsuccessful based on determining that the uplink channel is busy or in use in the spatial direction of the beam [FIGS. 2-5; ¶0053-0058 and 0061-0065, not performing the UL transmission based on declaring the beam being not idle using the full channel access procedure, thus the channel access procedure is considered as unsuccessful when the beam is not idle].

Regarding claim 33, claim 33 is rejected at least based on a similar rational applied to claim 31.   

Regarding claim 34, claim 34 is rejected at least based on a similar rational applied to claim 32.

Regarding claim 35, Awadin in view of Ravishankar teaches, all the limitations of claim 16 as set forth above. Awadin further teaches, 
wherein, to execute the channel access procedure, the processing system [FIG. 24; ¶0114, processor 118] is configured to: 
execute the channel access procedure for a first beam of the plurality of beams [FIGS. 2-3; ¶0053-0058, performing a channel access procedure for a beam (e.g., 0) of the UL beams (e.g., beams 0-2)],
and 
execute the channel access procedure for a second beam of the plurality of beams [FIGS. 2-3; ¶0053-0058, performing a channel access procedure for a beam (e.g., 1) of the UL beams (e.g., beams 0-2)],
wherein the successful subset of the plurality of beams comprises the first beam [FIGS. 2-3; ¶0053-0058, the beams that are associated with idle beams comprises the beam 0], and
wherein the different subset of the plurality of beams comprises the second beam [FIGS. 2-3; ¶0053-0058, the beams that are associated with idle beams comprises the beam 1]. 

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Awadin et al (US Publication No. 2021/0392683) in view of Ravishankar et al (US Publication No. 2019/0068276) and further in view of Stirling et al (US Publication No. 2017/0346611).

Regarding claim 3, although Awadin in view of Ravishankar teaches all the limitations of claim 1 and particularly, “mapping a transmission to a successful subset of beams” as set forth above, and Awadin further teaches, the wireless communication device is a user equipment [FIGS. 2-3; ¶0053-0058, user equipment (UE)]; wherein the transmission is an uplink transmission [FIGS. 2-3; ¶0053-0058, the transmission is an uplink transmission from the UE to gNB], Awadin in view of Ravishankar does not explicitly teach (see, emphasis), 
mapping a transmission to a subset of beams in a frequency domain. 
However, Stirling teaches, mapping a transmission to a subset of beams in a frequency domain [FIG. 15; ¶0102, (see, reference number 1555), mapping multiplexed beam-formed references to active beams in the frequency domain (see, reference numbers 1560, 1565, 1570)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method of Awadin in view of Ravishankar by including the above-mentioned features by Stirling, because it would provide the system with the enhanced capability of enabling a reduction in signaling overhead by multiplexing the beamformed reference and control signals thus to help improve overall communication system [¶0008 of Stirling].

Regarding claim 18, Awadin further teaches, a transmitter configured to transmit the signal [FIGS. 2-3; ¶0053-0058, note that every UE has a transmitter]. Thus, claim 18 is rejected at least based on a similar rational applied to claim 3.

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Awadin et al (US Publication No. 2021/0392683) in view of Ravishankar et al (US Publication No. 2019/0068276) and further in view of Stirling et al (US Publication No. 2017/0346611) and further in view of Jung et al (US Publication No. 2018/0091262).

Regarding claim 2, claim 2 recites similar features to claim 3 except for (see, emphasis):
the wireless communication device is a base station; and the transmission is a downlink transmission.  Therefore, Awadin in view of Ravishankar and Stirling teaches, “wherein the transmission is a transmission; and wherein performing the transmission comprises: mapping the transmission to the subset of beams in a frequency domain” for similar rational applied to claim 3.
Further, Jung teaches, the wireless communication device is a base station [¶0082, note that since base station 500 and the user equipment 510 can be interchangeable, the wireless communication device can be the base station but also the terminal] and the transmission is a downlink transmission [¶0082, note that since base station 500 and the user equipment 510 can be interchangeable, the transmission on the subset of beams can be either downlink transmission or uplink transmission].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Awadin in view of Ravishankar and Stirling with the teachings of Jung since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 17, claim 17 is rejected at least based on a similar rational applied to claim 2.

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Awadin et al (US Publication No. 2021/0392683) in view of Ravishankar et al (US Publication No. 2019/0068276) and further in view of Lee et al (US Publication No. 2018/0309496).

Regarding claim 4, although Awadin in view of Ravishankar teaches all the limitations of claim 1 and particularly, “performing the transmission” and “the plurality of beams” as set forth above, Awadin in view of Ravishankar does not explicitly teach (see, emphasis), 
determining a transport block size for the transmission based on a quantity of the plurality of beams; and performing the transmission based on the transport block size.  
However, Lee teaches, determining a transport block size for the transmission based on a quantity of the plurality of beams and performing the transmission based on the transport block size [FIG. 15; ¶0245; (mB) schedules fallback data on multiple beams (e.g., B1, B2, B3) (i.e., quantity of the beams = 3) using a smaller TB size; note that the fallback data is data transmitted from the mB to WTRU over DL channel].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Awadin in view of Ravishankar with the teachings of Lee since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 19, Awadin further teaches, an interface is configured to output the signal for the transmission [FIG. 24; ¶0130, WTRU includes a transceiver 120]. Thus, claim 19 is rejected at least based on a similar rational applied to claim 4.

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Awadin et al (US Publication No. 2021/0392683) in view of Ravishankar et al (US Publication No. 2019/0068276) and further in view of Baker et al (US Publication No. 2010/0035565).

Regarding claim 5, although Awadin in view of Ravishankar teaches all the limitations of claim 1 and particularly, “performing the transmission” and “performing a transmission on the successful subset of beams for which the channel access procedure was successful” as set forth above, Awadin in view of Ravishankar does not explicitly teach (see, emphasis), determining a transport block size for the transmission based on which of a plurality of beams; and performing the transmission based on the transport block size.  
However, Baker teaches, determining a transport block size for the transmission based on which of a plurality of beams and performing the transmission based on the transport block size [FIG. 15; ¶0023; transmitting of a transport block with smallest size for a second beam which is 1/1 the size of the transport block on the first beam].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Awadin in view of Ravishankar with the teachings of Baker since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 20, Awadin further teaches, an interface is configured to output the signal for the transmission [FIG. 24; ¶0130, WTRU includes a transceiver 120]. Thus, claim 20 is rejected at least based on a similar rational applied to claim 5.

Claims 6-7 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Awadin et al (US Publication No. 2021/0392683) in view of Ravishankar et al (US Publication No. 2019/0068276) and further in view of Jung et al (US Publication No. 2018/0091262) and further in view of Yi et al (US Publication No. 2020/0350972).

Regarding claim 6, although Awadin in view of Ravishankar teaches all the limitations of claim 1, and Awadin further teaches, wherein the wireless communication device is a user equipment [FIGS. 2-3; ¶0053-0058, the wireless device is UE], Awadin in view of Ravishankar does not explicitly teach (see, emphasis), 
transmitting, to a base station (BS), an indication of the subset of beams of the plurality of beams; 
receiving, from the BS and based at least in part on transmitting the indication of the subset of beams, a retransmission request to retransmit the transmission on a different subset of beams of the plurality of beams; and 
performing, based at least in part on receiving the retransmission request, a retransmission of the transmission on the different subset of beams.  
However, Jung teaches,
transmitting ... an indication of subset of beams [FIG. 5; ¶0078-0079 and claim 16, at step 503, (the base station 500) sends preferred beam feedback (i.e., indication of subset of beams); although FIG. 5 of Jung shows that the transmission end of data is base station 500, the examiner interprets it as the transmission end of data being user equipment 510 as opposed to FIG. 5, and interchangeability of the base station and the user equipment is described in ¶0082]; 
receiving, from the BS and based at least in part on transmitting the indication of the subset of beams, a retransmission request to retransmit the transmission on a different subset of beams of the plurality of beams [FIG. 5; ¶0078-0081; claim 16, at step 507, (the terminal 510) receives, from the base station 500 based on the preferred beam feedback (note that the terminal 510 receiving the NACK is related to the preferred beam feedback), NACK corresponding to the data (i.e., retransmission request), resulting in first retransmission (see, step 509) on beam D (i.e., different subset of beams) which is different from beam A used for previous transmission (see, step 505); although FIG. 5 of Jung shows that the transmission end of data is base station 500, the examiner interprets it as the transmission end of data being user equipment 510 as opposed to FIG. 5, and interchangeability of the base station and the user equipment is described in ¶0082]; and 
performing, based at least in part on receiving the retransmission request, a retransmission of the transmission on the different subset of beams [FIG. 5; ¶0078-0081; claim 16, (the terminal 510) performs the first retransmission on the beam D based on receiving the NACK (from the base station 500); although FIG. 5 of Jung shows the transmission end of data is base station 500, the examiner interprets it as the transmission end of data being user equipment 510 and the receiving end being the base station 500 as opposed to FIG. 5, and interchangeability of the base station and the user equipment is described in ¶0082].
Although Awadin in view of Ravishankar and Jung teaches, “transmitting ... an indication of subset of beams; receiving, from the BS ..., a retransmission request ...; and performing ... a retransmission of the transmission” as set forth above, Awadin in view of Ravishankar and Jung does not explicitly teach (see, emphasis), (a user equipment) transmits an indication of beams to a base station.  
However, Yi teaches, a user equipment transmits an indication of beams to a base station [¶0398, wireless device/user equipment transmits a new candidate beam information to base station].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Awadin in view of Ravishankar and Jung with the teachings of Yi since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 7, Awadin in view of Ravishankar, Jung and Yi teaches all the limitations of claim 6 as set forth above and Yi further teaches, transmitting indication of beams in uplink control information (UCI) [¶0398, wireless device/user equipment transmits a new candidate beam information to base station via one or more UCIs].

Regarding claim 21, claim 21 is rejected at least based on a similar rational applied to claim 6.   

Regarding claim 22, claim 22 is rejected at least based on a similar rational applied to claim 7.

Claims 9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Awadin et al (US Publication No. 2021/0392683) in view of Ravishankar et al (US Publication No. 2019/0068276) and further in view of Wang et al (US Publication No. 2015/0003268).

Regarding claim 9, although Awadin in view of Ravishankar teaches all the limitations of claim 8 and particularly, “reallocating the transmit power from the different subset of beams to the successful subset of beams” as set forth above, Awadin in view of Ravishankar does not explicitly teach (see, emphasis), adjusting modulation of the transmission based at least in part on transmit power.  
However, Wang teaches, 
adjusting modulation of the transmission based at least in part on transmit power [¶0103, determining a target MCS (i.e., modulation of the transmission based on adjusted channel quality information which is also based on the information of transmission power of packets].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Awadin in view of Ravishankar with the teachings of Wang since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 24, claim 24 is rejected at least based on a similar rational applied to claim 9.  

Claims 10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Awadin et al (US Publication No. 2021/0392683) in view of Ravishankar et al (US Publication No. 2019/0068276) and further in view of Wang et al (US Publication No. 2015/0003268) and further in view of Awad et al (US Publication No. 2004/0022177).

Regarding claim 10, although Awadin in view of Ravishankar and Wang teaches all the limitations of claim 9 and particularly, "adjusting modulation of the transmission" as set forth above, Awadin in view of Ravishankar and Wang does not explicitly teach (see, emphasis), transmitting an indication of at least one of: a modulation.
	However, Awad teaches, transmitting an indication of at least one of: a modulation [FIG. 7; ¶0067, (UE) reports selected MCS level (to base station)]. 	
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Awadin in view of Ravishankar and Wang with the teachings of Awad since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 25, claim 25 is rejected at least based on a similar rational applied to claim 10.

Claims 11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Awadin et al (US Publication No. 2021/0392683) in view of Ravishankar et al (US Publication No. 2019/0068276) and further in view of Xu et al (US Publication No. 2020/0146063).

Regarding claim 11, although Awadin in view of Ravishankar teaches all the limitations of claim 1, and Awadin further teaches, wherein the wireless communication device is a user equipment [FIGS. 2-3; ¶0053-0058, the wireless device is UE], Awadin in view of Ravishankar does not explicitly teach (see, emphasis), 
adjusting a sounding reference signal (SRS) transmission order on the plurality of beams based at least in part on respective channel access procedures that were not successfully performed.  
However, Xu teaches,
 adjusting a reference signal transmission order on the plurality of beams based at least in part on respective channel access procedures that were not successful performed [¶0504 and 0507, changing RLM-RS transmission order on the first beam and the second beam based on determining that the LBT on the first beam was failed] (see, ¶0356-0358 of US Provisional App. No. 62/754,273).
Further, the above-mentioned embodiment of Xu does not explicitly teach, sounding reference signal. 
	However, Xu teaches, transmitting sounding reference signal [¶0225, (the wireless device/user equipment) transmits sounding RS]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Awadin in view of Ravishankar with the teachings of Xu since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 26, claim 26 is rejected at least based on a similar rational applied to claim 11.  

Claims 13, 15, 28 and 30are rejected under 35 U.S.C. 103 as being unpatentable over Awadin et al (US Publication No. 2021/0392683) in view of Jia et al (US Publication No. 2019/0208544).

Regarding claim 13, Awadin teaches, a method of wireless communication performed at a user equipment [FIGS. 4-6; ¶0053 and 0059-0064, a method of wireless communication performed at a UE], comprising:
performing a first channel access procedure for a plurality of beams [FIG. 5; ¶0053 and 0060, (the UE) performs full channel access procedure for a plurality of beams (b1 to b9)];
performing a second channel access procedure for the plurality of beams [FIG. 5; ¶0053 and 0060, (the UE) performs quick channel access procedure for the plurality of beams; note that the full channel access procedure is performed for each beam in a corresponding LGT gap (see, ¶0053)]; and
performing a transmission on at least one of the first subset of beams or a second subset of beams based at least in part on the second channel access procedure being successful for the second subset of beams [FIG. 5; ¶0061-0062, (the UE) uses only UL beams associated with idle LBT beams (i.e., at least one of the first subset of beams or a second subset of beam; note that the beam Ci/idle LBT beam is declared idle if it is idle based on both full and quick channel access procedures, thus the idle LBT can be either the first subset of beam of the beams b1 to b9 for which the full channel access procedure is idle/successful; or a second subset of beams for which the quick channel access procedure is idle/successful) for UL transmission based on the quick access procedure is idle/successful for the idle LBT].
Although the embodiment of Awadin with reference to FIG. 5 teaches, “performing a first channel access procedure for each of a plurality of beams; performing a second channel access procedure for the plurality of beams” as set forth above, the embodiment of Awadin with reference to FIG. 5 does not explicitly teach (see, emphasis), performing a second channel access procedure for the plurality of beams based at least in part on an indication to perform the second channel access if the first channel access procedure is successful for a first subset of beams of the plurality of beams.
	However, Awadin teaches, performing a second channel access procedure for the plurality of beams ... if the first channel access procedure is successful for a first subset of beams of the plurality of beams [FIG. 6; ¶0063-0064, (the UE) randomly select one beam out the beams set C and senses the channel using full channel access procedure. If the channel is idle for that beam (i.e., if the first channel access procedure is successful), the UE proceed quick channel access procedures with LBT beams of set C; note that the quick channel access procedures are performed based on the full channel access for that beam is idle/successful].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the embodiment of Awadin with reference to FIG. 5 with the teachings of the embodiment of Awadin with reference to FIG. 6 since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
	Although Awadin teaches, “performing a second channel access procedure for the plurality of beams ... if the first channel access procedure is successful for a first subset of beams of the plurality of beams” as set forth above, Awadin does not explicitly teach (see, emphasis), performing a second channel access procedure for the plurality of beams based at least in part on an indication to perform the second channel access procedure.  
	However, Jia teaches, performing a second channel access procedure for the plurality of beams based at least in part on an indication to perform the second channel access procedure [¶0112 and 0234, (user equipment) performs LBT of a category based on receiving, from base station, indication information to perform the corresponding category of LBT].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method of Awadin by including the above-mentioned features taught by Jia, because it would provide the system with the enhanced flexibility of improving a probability of access the channel and preventing user equipment from frequently performing CCA detection [¶0055 of Jia]. 

Regarding claim 15, Awadin in view of Jia teaches all the limitations of claim 13. Jia further teaches, teaches, receiving the indication comprises: receiving, from a base station, the indication [¶0112 and 0234, (user equipment) performs LBT of a category based on receiving, from base station, indication information to perform the corresponding category of LBT].

Regarding claim 28, Awadin teaches, a user equipment [FIG. 24, UE/WTRU 102], comprising: 
a processing system [FIG. 24; ¶0114, processor 118] ; and 
a transmitter [FIG. 24; ¶0114, transceiver 120].
Therefore, claim 28 is rejected at least based on a similar rational applied to claim 13.

Regarding claim 30, claim 30 is rejected at least based on a similar rational applied to claim 15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469